Exhibit 10.30

 

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such portions
are marked “[*]” in this document; they have been filed separately with the
Commission.

 

December 20, 2012

 

Globalstar Canada Satellite Co. (“Globalstar Canada”)

115 Matheson Boulevard West, Suite 100

Mississauga, Ontario, L5R 3L1

Canada

 

Globalstar, Inc. (“Globalstar, Inc.”)

300 Holiday Square Blvd.

Covington, Louisiana 70433

 

Attention: Mr. Jay Monroe

 

Ref:Contract Number GINC-C-08-0390 (“Contract”) between Globalstar Canada and
Hughes Network Systems, LLC (“Hughes”), as amended;

Letter Agreement, dated March 21, 2011, as amended on Oct. 14, 2011 and December
30, 2011 and March 30, 2012 and June 26, 2012 (the “Letter Agreement”)

 

Dear Jay:

 

This letter memorializes the recent discussions regarding certain milestone
payments due and payable to Hughes under the Contract and reflects the parties’
further understandings and agreements in respect of the Letter Agreement. The
Specified Amount currently owing from Globalstar Canada to Hughes (excluding
accrued interest) is $17,831,729, which includes the remaining $8,554,486 of the
April 2011 milestone payment and the full amount of the July 2011 milestone
payment. The deadline stated in the Letter Agreement for repayment of the
Specified Amount is the earlier of [*] and June 29, 2011 (such earlier date, the
“Due Date”).

 

The parties hereby agree to further amend the Letter Agreement as follows:

 

·[*].

·Globalstar Canada agrees to pay to Hughes $1,000,000 in two installments, as
follows: i) $250,000 no later than January 15, 2013 (“Installment Payment #1”);
and ii) $750,000 no later than March 15, 2013 (“Installment Payment #2”). Both
such payments shall be credited against the April 2011 milestone payment and
upon receipt of each such payment, the Specified Amount shall be reduced by the
amount paid.

·Provided that Hughes receives Installment Payment #1 no later than January 15,
2013, the Due Date for repayment of the Specified Amount shall be extended to
the earlier of [*] and March 15, 2013.

·Provided that Hughes receives Installment Payment #1 no later than January 15,
2013 and receives Installment Payment #2 no later than March 15, 2013, the Due
Date for repayment of the Specified Amount shall be further extended to the
earlier of [*] and March 28, 2013.

·Upon each extension of the Due Date as specified above, the dates specified in
Paragraphs 2-3 of the Letter Agreement shall be extended to the then-current Due
Date, and the associated dates referenced in Paragraph 5 of the Letter Agreement
shall be adjusted to the corresponding days in February 2013 after payment of
Installment Payment #1 and April 2013 after payment of Installment Payment #2,
respectively.

·Prior to payment of the entire Specified Amount being made to Hughes, neither
Globalstar, Inc. nor Globalstar Canada shall pay, or cause to be paid, directly
or indirectly, any amount in respect of capital expenses related to new capital
projects not currently contracted for, or capital projects previously contracted
for other than i) the project for the manufacture and launch, together with
related insurance, of the satellites (the “Satellites”) already manufactured by
Thales, or for which an order has been placed as of October 14, 2011, pursuant
to the Amended and Restated Contract between Globalstar, Inc. and Thales Alenia
Space France dated June 3, 2009 and ii) projects for the development and supply
ground network infrastructure to be used with the Satellites under orders placed
prior to October 14, 2011 or under orders valued at no more than $1.5 million.

·Except as amended herein, all terms and conditions of the Letter Agreement and
Contract shall remain in full force and effect. In the event of a discrepancy
between the terms and conditions contained in this Letter Agreement, as amended,
and those contained in the contract, the terms and conditions contained in this
Letter Agreement, as amended, shall prevail.

 



 

 

 

 

In light of the extensions contemplated by this letter, the parties agree to
revise the program milestones set forth in Exhibit A of the Contract and the
payment milestones set forth in Exhibit C of the Contract. Notwithstanding
anything to the contrary in the Contract, until such time as the Specified
Amount has been paid to Hughes and the parties have agreed on revised program
milestones and payment milestones, Hughes shall not be required to order any
hardware and materials or deliver any test or production units under the
Contract.

 

 

We would appreciate the acknowledgement of Globalstar Canada’s and Globalstar,
Inc’s agreement to this letter by having a duly authorized representative of
Globalstar Canada and Globalstar, Inc. sign in the respective signature blocks
below.

 

 

Sincerely,

 

/s/ Sean P. Fleming

 

Sean P. Fleming

 

 

 

 



AGREED AND ACCEPTED BY:       GLOBALSTAR CANADA GLOBALSTAR, INC. SATELLITE CO.  
        /s/ Stephen Drew /s/ James Monroe III Signature Signature     Stephen
Drew James Monroe III Name Name     Treasurer CEO Title Title     12/21/12
12/20/12 Date Date



 



 

